PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fraunhofer-Gesellschaft zur Förderung der angewandten Forschung e.V.
Application No. 17/036,261
Filed: 29 Sep 2020
For: Apparatus, Method or Computer Program for estimating an inter-channel time difference
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed March 20, 2022, requesting the Office issue a corrected filing receipt including a foreign priority claim to Application No. EP 18165882.4, filed April 5, 2018. 

The petition under 37 CFR 1.181 is dismissed.

Any further reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

An application data sheet (“ADS”) listing an incorrect foreign priority claim was filed on September 29, 2020. There was a typographical error in the country code of the foreign application to which applicant intended to claim priority. Applicant typed “EU” instead of “EP” as the country code.  The Office issued a filing receipt on October 9, 2020. The Foreign Applications section of the October 9, 2020 filing receipt states, “EUROPEAN UNION 18165882.4 04/05/2018.

Applicant filed a Corrected ADS Form on September 5, 2021, listing a proper priority claim to Application No. EP 18165882.4. The Office mailed a Response to Request for Corrected Filing Receipt on September 8, 2021 which informed applicant that the priority claim had not been entered because it was not filed within the required time period. On October 7, 2021, applicant filed a Renewed Request for Corrected Filing Receipt. The Office has not issued a response to the October 7, 2021 Renewed Request for Corrected Filing Receipt. 

Applicant filed the present petition on March 20, 2022. Applicant requests the Office recognize the priority claim to Application No. EP 18165882.4, filed April 5, 2018, as included in the first line of the specification, filed September 29, 2020, and in the transmittal letter filed with a certified copy of Application No. EP 18165882.4, which was received in the Office on November 9, 2020, and issue a corrected filing receipt including a foreign priority claim to Application No. EP 18165882.4, filed April 5, 2018. 

The Office has considered petitioner’s arguments, but they are not persuasive.

37 CFR 1.55(d) Time for filing priority claim— states, in pertinent part:

(1) 	Application under 35 U.S.C. 111(a). The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6)) and must identify the foreign application to which priority is claimed by specifying the application number, country intellectual property authority), day, month, and year of its filing …

Please note for applications filed under 35 U.S.C. 111(a) on or after September 16, 2012, 37 CFR 1.55(d)(1) requires the claim for priority to be presented in an application data sheet. 
The fact that applicant included a priority claim to the application in the first line of the specification filed on September 29, 2020 or filed a certified copy of the application, or included language that shows an intent to claim priority of the application cited in the transmittal letter filed with the certified copy of the application on certificate of mailing date October 30, 2020 does not mean applicant filed a proper priority claim.  As stated above, the priority claim must be presented in an ADS. 

For original applications filed under 35 U.S.C. 111(a), the requirements of the statute are that the applicant must (a) file a claim for the right of priority and (b) identify the original foreign application by specifying the application number of the foreign application, the intellectual property authority or country in which the application was filed and the date of filing of the application. The correct intellectual property authority or country in which the foreign application was filed was not provided until applicant filed a Corrected ADS Form on September 5, 2021. It was on September 5, 2021 that applicant filed a proper priority claim.

37 CFR 1.55(d) requires an applicant to file a proper priority claim within 4 months of the filing of the subject application (September 29, 2020) or within 16 months of the filing of the foreign application (April 5, 2018). Since a proper claim for priority was submitted on September 5, 2021, after the periods specified in 37 CFR 1.55(d), a petition under the provisions of 37 CFR 1.55(e) is required to claim benefit of Application No. EP 18165882.4, filed April 5, 2018. 

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period.

In light of the above discussion, the petition is dismissed. Petitioner is encouraged to file a petition under 37 CFR 1.55(e) to claim priority of Application No. EP 18165882.4, filed April 5, 2018. 

Please note that each application is considered on its own. 37 CFR 1.4(b).  What has transpired
in another application has no bearing on what occurs in this application. If petitioner believes that corrected filing receipts were issued in error in other applications, petitioner should consider filing a petition under 37 CFR 1.55(e) in those applications. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET